Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 21, 2019

                                       No. 04-19-00312-CV

                                       Marcel MARTINEZ,
                                            Appellant

                                                 v.

       Jesse TORRES, Gold Standard Plumbing, LLC and Edy Jonathan Pech-Guamuch,
                                      Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-17644
                          The Honorable Aaron Haas, Judge Presiding


                                          ORDER
        The reporter’s record was due June 14, 2019, but has not been filed. On June 18, 2019,
the court reporter filed a notification of late record, requesting until August 19, 2019, to file the
reporter’s record. After consideration, we GRANT IN PART the court reporter’s requested
extension and ORDER the court reporter to file the reporter’s record in this court on or before
July 15, 2019. See TEX. R. APP. P. 35.3(c) (providing that each extension to the deadline to file a
record may not exceed thirty days in ordinary or restricted appeals and ten days in accelerated
appeals).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court